Citation Nr: 1640059	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  14-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for amputation of the left index finger, to include residuals thereof.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1983 to July 1991.  He then had service in the Air National Guard of Wisconsin and the Air National Guard of the United States, during which time he served on active duty from June 1, 1998, to January 31, 2010 as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On June 28, 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a Central Office hearing in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's diabetes had its onset during a period of active duty service.

2.  The Veteran's sleep apnea had its onset during a period of active duty service.

3.  The Veteran has current residuals from a left index finger injury and resulting amputation that occurred during a period of active duty service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for establishing service connection for amputation of the left index finger, to include residuals thereof, have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board notes that records contained amongst the Veteran's service treatment records show that the Veteran was diagnosed as having sleep apnea in 2006.  Specifically, an October 2006 treatment records states that an initial polysomnography showed severe obstructive sleep apnea which was even more severe in supine position.  An April 2007 treatment record shows that the Veteran had presented with a partial finger amputation of the left index finger.  It was noted that the Veteran was employed at Volk Field and in a portable building transected the distal end of his left index finger with loss of a major portion of the nail along the sterile matrix of the distal end of the digit.  An amputation of left index finger through the middle of the distal phalanx was performed.  Also in 2007 the Veteran was diagnosed as having diabetes, as indicated by a September 2009 treatment entry stating that the Veteran had not been seen for nearly 2 years and that at his last visit he was diagnosed as having diabetes, but had failed to return for follow-up treatment.  The report of a March 2011 VA examination further confirms that the Veteran has current diagnoses of sleep apnea and diabetes mellitus, as well as residuals related to the amputation of the distal phalanx of the left index finger.  The examiner also related the Veteran's current diagnoses to the injuries/disorders first noted in service.

Although the Veteran sustained an injury to the left index finger requiring amputation in service and was also diagnosed as having diabetes and sleep apnea while in service, and the record contains positive nexus opinions, the RO denied service connection for the Veteran's claimed disabilities upon finding that the Veteran was not serving on active duty at the time that the claimed disabilities were incurred.  

In this regard, the Board notes that in order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101 (2) (West 2014).  The term "active military, naval, or air service" includes "active duty," defined as, among other things, "full-time duty in the Armed Forces, other than active duty for training [(ACDUTRA)]."  38 U.S.C.A. § 101 (21)(A).  Active military service also includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2015); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  With respect to members of the National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22)(C).  INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (23)(D).

Records associated with the Veteran's claims folder since the RO's February 2012 denial, however, document that the Veteran's service from June 1, 1998, to January 31, 2010, was in fact active duty service.  Specifically, in October 2015, VA received a DD Form 214 showing that the Veteran was serving on active duty for the period from June 1, 1998, to January 31, 2010.  See Army Regulation 635-8, Chapter 5 (10 February 2014) (providing that "[t]he DD Form 214 is a summary of the Soldier's most recent period of continuous active duty"), available at https://armypubs.army.mil/Search/ePubsSearch/ePubsSearchDownloadPage.aspx?docID=0902c85180011065.  Also of record are copies of orders issued by the National Guard of Wisconsin, Office of the Adjutant General, showing that the Veteran had been ordered to full time active duty for time periods spanning from June 1, 1998, to January 31, 2010, in accordance with the provisions of 32 U.S.C.A. § 502(f), which provides that "[u]nder regulations to be prescribed by the . . .  Secretary of the Air Force, . . . a member of the National Guard may . . . be  ordered to perform training or other duty in addition to that prescribed under [section 503] subsection (a)."  32 U.S.C.A. § 502(f) (West 2014).  Given this evidence, the Board finds no reason to question that the Veteran's service from June 1, 1998, to January 31, 2010, was in fact active duty service.

Accordingly, because the evidence shows that the Veteran's currently diagnosed diabetes, sleep apnea, and residuals of a left index finger injury with resulting amputation were incurred during the Veteran's active military service, entitlement to service connection is warranted for all three claimed disabilities.  See Hickson, supra; 38 C.F.R. § 3.303.

ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for amputation of the left index finger, to include residuals thereof, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


